                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

IN RE: BIOMET M2a MAGNUM HIP            )
IMPLANT PRODUCTS LIABILITY              )   Cause No.   3:12-MD-2391
LITIGATION (MDL 2391)                   )
                                        )
                                        )
                                        )
This Document Relates to:               )
                                        )
WOHLLEBER V. BIOMET ET AL.              )   Cause Nos. 3:14-CV-2002
CLIFFORD V. BIOMET ET AL.               )              3:15-CV-540
CHAPMAN V. BIOMET ET AL.                )              3:16-CV-871
HUGHES V. BIOMET ET AL.                 )              3:17-CV-455
LITTLE V. BIOMET ET AL.                 )              3:17-CV-507
MCGINNIS V. BIOMET ET AL.               )              3:17-CV-509
WISE V. BIOMET ET AL.                   )              3:17-CV-603
                                        )

                             OPINION AND ORDER

      Biomet filed motions for summary judgment in seven cases that were

centralized or filed directly into this multidistrict litigation docket, which

addresses personal injury claims arising from the Biomet M2a and M2a-38

metal-on-metal hip replacement devices. The parties agree that North Carolina law

provides the rule of decision in each of the cases. Biomet seeks summary

judgment based on North Carolina's repealed statute of repose, N.C. Gen. Stat. §

1-50(a)(6).

      Early on in this multi-district litigation docket, I told the parties that I

intended to leave sticky questions of state law to the courts that would try the

cases, reasoning that those courts were more familiar than I with the governing
law. My second concern was the delay that would affect all cases in the docket as

I tried to get up to speed on the laws and doctrines of each state involved in these

proceedings. After fulfilling my own prediction about delay on this motion, I have

concluded that these North Carolina cases present issues that are best decided

by courts more familiar than I with North Carolina law. These cases will fall into

several judicial laps in the federal courts of North Carolina, and I believe I owe

those judges, as well as the parties, an explanation as to why I am leaving these

issues open.

      In 2009, the North Carolina General Assembly amended the applicable

statute of repose from a six-year term to a twelve-year term.1 In six of the seven

cases involved in these motions, a Biomet M2a-38 device was implanted into the

plaintiff less than six years before that amendment took effect, and suit was filed

more than six, but less than twelve years after the device was implanted.2 Biomet


      1
        “No action for the recovery of damages for personal injury, death, or damage
to property based upon or arising out of any alleged defect or any failure in relation to
a product shall be brought more than 12 years after the date of initial purchase for
use or consumption.” N.C. Gen. Stat. § 1-46.1(1).
      2
         A Biomet M2a–38 device was implanted in Jacqueline Chapman’s right hip in
June 2005. She underwent revision surgery in February 2015 and filed suit in
December 2016.
       Thomas Clifford’s M2a–38 device was implanted in his right hip in March 2005.
The hip was removed during revision surgery in November 2015. He and his wife filed
suit in November 2015.
       Van Hughes received his Biomet device in November 2006. His revision surgery
took place in September 2016, and he filed this case in June 2007.
       Donald McGinnis received his M2a-38 device when surgeons implanted it in
his hip in February 2008. The revision surgery took place in January 2017. Mr.
McGinnis and his wife filed suit in January 2017.
       Connie Wise’s device was implanted in March 2007. The revision surgery

                                            2
contends that each of the claims was extinguished six years from the date of

implantation. In the seventh case,3 suit was filed more than twelve years after the

date of implantation, making it untimely unless the “disease exception” discussed

later applies.

      The plaintiffs raise four arguments in opposition to summary judgment: (1)

the statute of repose didn't begin to run until the revision surgeries showed what

was happening to the plaintffs; (2) equitable tolling in the form of fraudulent

concealment halted the running of the statute of repose; (3) North Carolina law

recognizes a "disease exception" to the statute of repose, making the statute

inapplicable; and (4) the 2009 amendment extended the statute of repose on their

claims, which hadn't been extinguished before the amendment took place. I can

and will rule on the first and second of those arguments, but North Carolina law

appears (to me, at least) to be unsettled with respect to the third and fourth

arguments.

      The plaintiffs argue that because they couldn't have known what was

happening within the implant areas, the statute of repose didn't begin to run until

their revision surgeries took place and they found out what was happening to



occurred in September 2015, and she and her husband sued Biomet in August 2017.
       Edward Wohllber received his Biomet hip in August 2004. His revision surgery
took place in January 2012 and he filed suit in September 2014.
      3
       Surgeons implanted Charles Little’s M2a-38 device in December 2004. They
removed and replaced the device in October 2016. Mr. Little filed suit in June 2017.


                                          3
them. As a general rule - a possible exception is discussed later - that isn't how

North Carolina's statute of repose works. Some degree of awareness of the injury

is required for a claim to accrue, but the existence or non-existence of a claim's

accrual generally doesn't affect operation of the statute of repose. Black v.

Littlejohn, 325 S.E.2d 469, 474-475 (N.C. 1985) ("the period contained in the

statute of repose begins when a specific event occurs, regardless of whether a

cause of action has accrued or whether any injury has resulted."); Bryant v. Don

Galloway Homes, Inc., 556 S.E.2d 597, 600 (N.C. Ct. App. 2001) ("The repose

period begins to run when an event occurs, regardless of whether or not there has

been an injury."). Unless some exception to the general rule applies, that the

plaintiff hasn't discovered the injury doesn't affect operation of the statute of

repose. The first of the plaintiffs' arguments doesn't overcome Biomet's summary

judgment motion.

      For their second argument, the plaintiffs rely on equitable tolling, in the

form of fraudulent concealment. By fraudulently concealing the nature and

likelihood of injury from its product, the plaintiffs argue, Biomet tolled, or

temporarily halted, the running of the statute of repose. Each of these plaintiffs

filed suit shortly after revision surgery disclosed the problem.

      Biomet contends that the plaintiffs can't raise summary judgment

arguments based on fraud because they didn't plead fraud in their complaints

pursuant to Rule 9(b) of the Federal Rules of Civil Procedure, because a summary


                                         4
judgment brief can't amend a complaint, and because the plaintiffs can't amend

their complaint to include allegations of fraud because the time for amending the

pleadings has passed. This argument didn't persuade me when I addressed the

summary judgment motion in Debra Nunn's case out of Nebraska, and I remain

unpersuaded for the reasons stated in that opinion.

      Biomet first argues that Ms. Nunn can't raise a claim of fraudulent
      concealment. Her complaint contains no such claim, she can't amend
      her complaint through a summary judgment brief, Anderson v.
      Donahoe, 699 F.3d 989, 997 (7th Cir. 2012), and the deadline for
      amending pleadings has long since passed. I agree that each of those
      propositions is true, but don't believe they foreclose Ms. Nunn's
      fraudulent concealment argument. Ms. Nunn isn't raising fraudulent
      concealment as an independent claim for damages or other relief; she
      invokes it as a type of equitable estoppel - a response to Biomet's
      affirmative statute of repose defense. Biomet's argument would be
      right if Ms. Nunn were trying to add a claim for damages, but she
      isn't. Biomet has cited no authority for the proposition that what the
      complaint contains or lacks limits what a plaintiff can argue in
      response to an affirmative defense.

Nunn v. Biomet, Inc., No. 3:14-cv-1487, Doc. No.195 at 3-4 (N.D. Ind. Dec. 21,

2018).

      The North Carolina courts recognize the doctrine of equitable estoppel based

on fraudulent concealment:

      The essential elements of equitable estoppel are: (1) conduct on the
      part of the party sought to be estopped which amounts to a false
      representation or concealment of material facts; (2) the intention that
      such conduct will be acted on by the other party; and (3) knowledge,
      actual or constructive of the real facts. The party asserting the
      defense must have (1) a lack of knowledge and the means of
      knowledge as to the real facts in question; and (2) relied upon the
      conduct of the party sought to be estopped to his prejudice.


                                        5
Trillium Ridge Condo. Ass'n, Inc. v. Trillium Links & Vill., LLC, 764 S.E.2d 203,

216 (N.C. Ct. App. 2014).

      The plaintiffs’ equitable estoppel argument focuses on what they contend

Biomet should have revealed about its products,4 and Biomet vigorously disputes

those arguments. Those disputes needn't be resolved because the plaintiffs

presented neither argument nor evidence compliant with Fed. R. Civ. P. 56(c) that

they relied on Biomet's conduct to their prejudice. There’s no indication in this

record that any plaintiff would have arranged an earlier revision surgery or filed

an earlier complaint had they known what they say Biomet should have told the

world. Without evidence of reliance, no reasonable jury could find that Biomet

engaged in fraudulent conduct so as to toll statute of repose. Because the

plaintiffs have the burden of proving that the statute of repose does not bar the

claim, Robinson v. Bridgestone/Firestone North American Tire, L.L.C., 703 S.E.2d

883, 889 (N.C. Ct. App. 2011), their fraudulent concealment/equitable estoppel

argument doesn't defeat Biomet's summary judgment motion.

      That leaves the issues that I think need someone more familiar with North

Carolina law than I.




      4
         The plaintiffs cite statements said to have been made at the parties’ “science
day” presentation to me early in the case. I have disregarded those citations and
statements. To expedite preparation for “science day,” I told both sides that nothing
said at the “science day” presentation could be used in the case for anything other
than to orient me to the contentions and the issues.

                                            6
      The plaintiffs argue that the North Carolina courts don't apply the statute

of repose to "latent injuries and diseases." Support exists for a North Carolina

"disease exception" to the statute of repose, but the plaintiffs' approach, which

assumes that the concepts of "injury" and "disease" are interchangeable, is

unhelpful.   The   line   of   cases   on   which   the   plaintiffs   rely   draw   an

outcome-determinative distinction between latent injuries and latent diseases.

See, e.g., Stahle v. CTS Corp., 817 F.3d 96, 99 (4th Cir. 2016) ("Because we

understand that under North Carolina law a disease is not a 'latent injury,' we

conclude that the Supreme Court of North Carolina would not find Section

1-52(16) applicable to Stable's claim."); In re Mentor Corp. Obtape Transobturator

Sling Prods. Liab. Litig., No. 4:08-MD-2004, 2016 WL 4385846, at *3 (M.D. Ga.

Aug. 15, 2016) ("But Jeffcoat-Carter did not point to any evidence that she was

diagnosed with a disease caused by ObTape. Rather, she experienced symptoms

when her medical device eroded through her bodily tissues."). Stated simply, the

"disease exception" on which the plaintiffs rely only encompasses latent diseases;

the statute of repose applies as usual to latent injuries.

      The "disease exception" flows from two cases decided in the mid-1980s. The

first was Wilder v. Amatex Corp., 336 S.E.2d 66 (N.C. 1985). J.W. Wilder had

worked as an insulating contractor handling asbestos-laden material for more

than 40 years, not learning until a biopsy in 1979 that he suffered from asbestos.

He filed suit in 1981. The defendant hadn't manufactured asbestos products since


                                            7
1972, and sought refuge of the statute of repose. The North Carolina Supreme

Court held that the otherwise applicable statute of repose (N.C. Gen. Stat. §

1-15(b)) doesn't apply when the claim involves a latent disease. The court

explained why latent diseases are to be treated differently from other sorts of

injury, whether latent or not:

      A disease presents an intrinsically different kind of claim. Diseases
      such as asbestosis, silicosis, and chronic obstructive lung disease
      normally develop over long periods of time after multiple exposures
      to offending substances which are thought to be causative agents. It
      is impossible to identify any particular exposure as the 'first injury.'
      Indeed, one or even multiple exposures to an offending substance in
      these kinds of diseases may not constitute an injury. The first
      identifiable injury occurs when the disease is diagnosed as such, and
      at that time it is no longer latent.

Wilder v. Amantex, 336 S.E.2d at 70. The court concluded that Mr. Wilder's

asbestosis was a latent disease not diagnosed until 1979, meaning that he was

well within the ten-year statute of repose when he filed suit in 1981.

      Biomet disputes whether what the plaintiffs suffered is a "disease" for

statute of repose purposes. If North Carolina law is found to recognize a "disease

exception" to the statute of repose, that dispute will need to be resolved.

      Hyer v. Pittsburgh Corning Corp., 790 F.2d 30 (4th Cir. 1986), was decided

six months later. The facts mirrored those of the Wilder case. William Hyer had

worked for decades as an insulator before retiring in 1976. His asbestosis wasn't

diagnosed until 1981 (a 1978 test was negative), and he filed suit the same year.

Pittsburgh Corning sought the refuge of the apparently applicable six-year statute


                                         8
of repose. The district court, ruling before Wilder had been decided, granted

summary judgment to Pittsburgh Corning, and the Fourth Circuit reversed on the

basis of the Wilder decision. The court slowed its otherwise brisk analysis briefly

at recognition that a different statute of repose was involved, but predicted that

the North Carolina Supreme Court would apply the same reasoning to the statute

at issue in Hyer. The court added little reasoning to what the North Carolina

Supreme Court had done in Wilder.

      With an important exception yet to be discussed, federal decisions since

1986 have followed the Fourth Circuit's reading of North Carolina law as providing

a "disease exception" to the statute of repose. See, e.g., Stahle v. CTS Corp., 817

F3d 96, 100-104 (4th Cir. 2016); In re Dow Corning Corp., 778 F.3d 545, 552 n.2

(6th Cir. 2015); Brackett v. Abex, 2011 U.S. Dist LEXIS 122139 *2, n.1 (E.D. Pa.

Feb. 28, 2011) (MDL 875); Malpass v. Armstrong World Indus., 2011 WL 4907390,

at *1, n.1 (E.D. Pa. Mar. 2, 2011) (MDL 875); Jones v. United States, 2011 WL

386955, at *2 (E.D.N.C. Feb. 3, 2011). My research and reading of the briefs on

this motion don't reveal any decision by a North Carolina appellate court

addressing the issue since Wilder, consistent with the inexorable migration of

product liability suits in the federal courts and then into multidistrict litigation

over the past 30+ years.5


      5
        The plaintiffs’ response brief makes reference to “a cascade of North Carolina
case law since 2011 describing the exception for latent injuries and diseases in
products liability cases.” [Doc. No. 3591 at 7]. I haven’t been able to locate the

                                           9
      Klein v. DePuy, Inc., 506 F.3d 553 (7th Cir. 2007), points the other way.

Thomas Klein developed osteolysis in the area in which a DePuy prosthesis had

replaced his hip in 1998. The osteolysis was discovered during his 2006 revision

surgery. Mr. Klein apparently had some idea of what was happening to him even

before the revision surgery, because he filed suit in 2005. Because more than six

years had elapsed between his original surgery and the filing of his suit, DePuy

moved for summary judgment. Mr. Klein offered Hyer and Wilder as support for

the proposition that the statute of repose didn't apply to his latent disease.

      The Seventh Circuit held that Hyer got North Carolina law wrong. The court

began and ended its analysis with Wilder. After reviewing that opinion, the court

decided that Hyer was wrong when it extended the "disease exception" to statutes

that did not already address latent injuries. Since Hyer wasn't a correct analysis

of North Carolina law, as the Seventh Circuit panel saw it, the Klein court turned

back to Wilder to decide what North Carolina law was. The Klein court considered

it crucial that it wasn't considering a statute of repose similar to what the North

Carolina Supreme Court looked at in Wilder. The statute of repose in Klein said

nothing about accrual or latent injuries, making it irrelevant whether Klein

involved a latent disease, a latent injury, or anything else that might make the

statute inapplicable. Given the Wilder court's focus on a particular statute of

repose's reference to such things as accrual and latent injury, the Klein court


cascade.

                                        10
decided the "disease exception" didn't affect statutes of repose with no such

references - such as the one at issue in Klein.

      If I take the Klein approach, in which each statute of repose must be

analyzed separately, there appears to be a question of first impression under

North Carolina law: whether a "disease exception" exists for the statute of repose

that applies in these cases. If I take the Hyer approach, the Wilder "disease

exception" applies to all (or at least many) statutes of repose. It's the task of a

court sitting in diversity to predict how the state's highest court would resolve the

question, see, e.g., E.T. Products, LLC v. D.E. Miller Holdings, Inc., 872 F.3d 464,

468 (7th Cir. 2017); Stevens v. Interactive Financial Advisors, Inc., 830 F.3d 735,

741 (7th Cir. 2016). A federal district court sitting in North Carolina has a much

better chance than I of getting the answer to this question right.

      I can say with greater confidence that the remaining issue presents a

question of first impression. The plaintiffs argue that the 2009 amendment

extended the statute of repose, changing it from six years to twelve years from the

initial purchase. Product liability cases under North Carolina law generally are

governed by the statute of repose in effect when the product purchase occurs, In

re Mentor Corp. Obtape Transobdurator Sling Prods. Liab. Litig., No. 4:08-MD-

2004, 2015 WL 9461489, at *2 (M.D. Ga. Dec. 23, 2015), and a statutory

amendment can't revive a claim that the originally applicable statute of repose

already has extinguished. Lackey v. DePuy Orthopaedeics, Inc., No. 5:10-CV-30


                                         11
RLV, 2011 WL 2791264, at *4 (W.D.N.C. 2011); Colony Hill Condominium I Ass'n

v. Colony Co., 320 S.E.2d 273, 276 (N.C. Ct. App. 1984).

       But the plaintiffs' argument isn't one of resurrection. They contend that

their claims were alive and kicking (though not yet accrued) when the legislature

repealed N.C. Gen. Stat. § 1-50(a)(6) and changed the repose period from six years

to   twelve.   The   legislature,   of   course,   has   authority   to   modify   the

legislatively-created repose period for claims not already extinguished. McCrater

v. Stone & Webster Eng'g Corp., 104 S.E.2d 858, 861 (N.C. 1958) (“where statutes

prescribing limitations within which particular rights may be enforced relate to

remedies only, and not to substantive rights, ordinarily the legislature has the

power to enlarge the time necessary to constitute the bar of limitation, and to

make it applicable to existing causes of action, provided such change is made

before the cause of action is barred under the pre-existing statute of limitations.”).

That's what the plaintiffs say happened here: their claims hadn't been

extinguished before the amendment, so they are governed by the post-amendment

twelve-year period running from their purchase of the M2a devices.

       Biomet cited a series of cases for its proposition that the legislature can't do

what the plaintiffs contend it did, but in each of those cases, the plaintiff's claim

had already been extinguished before the law changed, so the issue wasn’t one of

extending the repose period for an extant claim. One of the cases had language

that could doom our plaintiffs' arguments: the North Carolina Court of Appeals


                                           12
said, “To the extent that plaintiffs are arguing that the courts should apply N.C.

Gen Stat. § 1-46.1(1)to this action, we are barred from doing so by the General

Assembly's decision not to make the revised statute of repose retroactive.”

Robinson v. Bridgestone/Firestone North American Tire, L.L.C., 703 S.E.2d 883,

886-887 (N.C. Ct. App. 2011). But that court cited no authority for that doctrine

of legislative primacy, and the plaintiff's claim in Robinson already had been

barred before the amendment went into effect.

      Even if a legislative declaration of retroactivity is required, North Carolina

law provides little guidance on what such a declaration must say. Our plaintiffs

point to what the legislature said about the effective date of the 2009 amendment:

"This act becomes effective October 1, 2009, and applies to causes of action that

accrue on or after that date." 2009 N.C. Sess. Laws 2009-420 § 3. Biomet doesn’t

contend that any claim of these plaintiffs accrued before October 1, 2009.6

      Still, the plaintiffs didn’t cite any North Carolina case that held what they

press for here - that the legislature had amended a statute of repose in such a way

as to add six years onto the repose period that already had been running. Again,

it seems to me that a federal judge who regularly deals with North Carolina law




      6
         Biomet didn’t take a position on when the plaintiffs’ causes of action actually
accrued; plaintiffs contend they accrued at the time of their revision surgeries – all of
which occurred after October 1, 2009. While a claim’s accrual generally doesn’t affect
operation of the statute of repose, see Black v. Littlejohn, 325 S.E.2d at 474-75;
Bryant v. Con Galloway Homes, Inc., 556 S.E.2d at 600, it may in cases, like these,
that fall between the old statute of repose and the new.

                                            13
has a better chance of getting this issue - apparently one of first impression -

right.

         If I simply defer ruling and leave these motions pending, there is a good

chance the judges in North Carolina who are assigned the cases won’t catch them.

To try to keep that from happening, I will DENY Biomet’s motions for summary

judgment in the following cases, without prejudice to filing in the court in which

the case would be tried: Wohlleber [Doc. No. 169 in 3:14cv2002], Clifford [Doc.

No. 100 in 3:15cv540], Chapman [Doc. No. 31 in 3:16cv871], Hughes [Doc. No. 26

in 3:17cv455], Little [Doc. No. 24 in 3:17cv507], McGinnis [Doc. No. 24 in

3:17cv509], and Wise [Doc. No. 24 in 3:17cv603].

         SO ORDERED.

         ENTERED:      January 3, 2019



                                            /s/ Robert L. Miller, Jr.
                                       Judge, United States District Court
                                       Northern District of Indiana




                                         14
